            Case 3:21-cv-05345-JCC-SKV Document 13 Filed 09/01/21 Page 1 of 2




 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   UNITED STATES OF AMERICA,

10                              Plaintiff,                   Case No. C21-5345-JCC-SKV

11          v.                                               BANKRUPTCY STAY ORDER

12   STEVEN M. BERESFORD,

13                              Defendant.

14

15        Plaintiff submitted notice of defendant’s pending bankruptcy action under Chapter 7 of the

16   Bankruptcy Code, filed with the United State Bankruptcy Court for the Western District of

17   Washington. (Dkt. 12.) As the filing of the bankruptcy petition invokes the provisions of the

18   automatic stay under 11 U.S.C. § 362 with respect to plaintiff, the Court hereby ORDERS:

19        (1)     The present action is STAYED and shall be removed from the active caseload of

20   the Court until further application from the parties.

21        (2)     The noting date of Plaintiff’s Motion to Change Venue (Dkt. 6) and all dates set by

22   this Court are STRICKEN.

23




     BANKRUPTCY STAY ORDER - 1
            Case 3:21-cv-05345-JCC-SKV Document 13 Filed 09/01/21 Page 2 of 2




 1        (3)     The parties are directed to file a report on the status of this case in 120 days from

 2   the date of this order, and every 120 days thereafter, until the final resolution of defendant’s

 3   bankruptcy petition.

 4        (4)     The parties are further directed to notify the Court within thirty (30) days of the

 5   final resolution of the bankruptcy petition.

 6          Dated this 1st day of September, 2021.

 7

 8
                                                           A
 9                                                         S. KATE VAUGHAN
                                                           United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23




     BANKRUPTCY STAY ORDER - 2
